Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 October 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg October 16 1814

I had left off writing entirely from the idea that you would have left England Ghent befor a Letter of mine could reach but from all the accounts which we here recieve I find that it is possible you may remain at Ghent half the Winter therefore I have resolved to write again and trust to chance for the return of my Letters in case you should be on your way—
I have moved into Town and made every arrangement for your return I fear not much to your satisfaction The House in which I now live was formerly inhabited by Mr. Gisborne I have engaged it by the Month at 200 R. it is small and attended with some inconvenience but I have made it as comfortable as possible and hope that you will be pleased with my arrangements of this however I dare not flatter myself being generally very unsuccessful but as I have the consciousness of at least trying to do my best I must endeavour to support whatever may occur with philosophy and if from want of judgement or habit of management I have injured my Children’s property  I must submit to their reproaches as I have for many years submitted to yours of this I am perfectly assured I have never wilfully done any thing which can in the smallest degree injure you or them and that on the contrary my life has  been a perpetual sacrifice of every pleasure often of comport to adjust in promoting what you have consider’d their welfare my expences have been heavy and perhaps having the means I have gratified myself too liberally but what is passed cannot be mended and it will at least be a Lesson to you not to leave me with a large establishment in a foreign Country another time as you know that when I am with you this gratification is impossible.
As you gave me no directions about the purchase of Wood I delayed it as long as possible and then enged some at eleven R. a Sagene but the Man of whom I had engaged it finding he could get more for it sold it and I was left without I have been obliged to pay 12 1/2 and glad to get it at that price as it is sold commonly at 14 and 15 I have taken 60 Sagenes at this rate and a commoner kind at 11 for the Kitchen and Servants Rooms—
The Snow has been laying on the tops of the Houses these three days and it is very cold There is an account in the Conservateur of Yesterday of a terrible battle fought between the English and Americans at Niagara both appear to claim the Victory but Riall and 20 Officers are said to have been made prisoners by the Americans at least if this battle was lost it was bravely fought and we have at length lost without disgrace I could almost wish I were a man in these times for I feel that sort of ardour and enthusiasm in the cause which I think in a man would produce great things one of the principle things we want is a great name with that I have no doubt we should soon produce a great spirit which our naval affairs has pretty clearly proved is not wanting in the Nation.
Adieu The Papers inform us that you and Mr. Goulbourne are to remain alone at Ghent. you understand this I suppose better than I do, I am still in possession of the Trunks left by Lauristou, the French Ambassador did not know there were such papers in existance Mr H. charges him 30 R. a month for Lecessis
L C Adams